In a negligence action, Special Term granted respondent’s motion to dismiss the amended complaint as to him, pursuant to subdivision 6 of rule 107 of the Rules of Civil Practice, on the ground that plaintiffs had previously executed and delivered a general release of their claims. The court also granted plaintiffs’ motion to reargue said motion but on reargument adhered to the original decision. Plaintiffs appeal from the order on regargument and from an order and judgment (one paper), entered November 15, 1952. Order on reargument and order and judgment (one paper) unanimously affirmed, with one bill of $10 costs and disbursements. No opinion. Present — Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ. [See post, p. 840.]